                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

MARY WEST, on behalf of herself
and all others similarly situated,                            Case No.: 2:19-cv-626-DEJ

              Plaintiff,                                      NOTICE OF DISMISSAL
                                                              PURSUANT TO FRCP
                      -against-                               41(a)(1)(A)(i)

THE MUSE GALLERY GUESTHOUSE, LLC,

              Defendant.



PLEASE TAKE NOTICE that the claims of Plaintiff, MARY WEST, are hereby dismissed with

prejudice, in their entirety, as against Defendants, THE MUSE GALLERY GUESTHOUSE, LLC,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).



Dated: July 9, 2019
       New York, New York

                                                    Lee Litigation Group, PLLC
                                                    148 W. 24th Street, Eighth Floor
                                                    New York, NY 10011
                                                    Phone: (212) 465-1188

                                                    ______/s/ C.K. Lee_______________
                                                    C.K. Lee, Esq. (CL 4086)



SO ORDERED:


U.S.D.J.




           Case 2:19-cv-00626-DEJ Filed 07/09/19 Page 1 of 2 Document 7
                                CERTIFICATE OF SERVICE

        I, C.K. Lee, hereby certify that on July 5, 2019, a true and correct copy of this document
was filed through the ECF system and will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing, and by first-class mail to all nonregistered
participants, if any.


                                                             /s/ C.K. Lee
                                                             C.K. Lee, Esq.




          Case 2:19-cv-00626-DEJ Filed 07/09/19 Page 2 of 2 Document 7
